Citation Nr: 1743262	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-35 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

K. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from May 1972 to January 1973.  

This claim comes to the Board of Veterans' Appeals (Board) from a November 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  A transcript of the proceeding is of record.  

The Board remanded the case in March 2016.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  
 

FINDING OF FACT

Bilateral hearing loss has not been shown to be related to service and did not manifest within a year of separation from active military service.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  See also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
The Veteran asserts entitlement to service connection for bilateral hearing loss.  Specifically, he asserts that during his seven months in service he experienced hazardous noise exposure that caused his currently diagnosed hearing loss.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A review of the Veteran's DD 124 shows that his military occupational specialty was as a security policeman.  The Veteran reported that his duties involved guarding aircraft and working within 200 feet of the away where aircraft takeoffs and landings occurred.  The Veteran also testified that he was not given hearing protection in service.  Given the circumstances of the Veteran's service, the Board acknowledges the Veteran's assertion of in service noise exposure as credible and consistent with his service.  38 C.F.R. § 1154(a).  

A review of the Veteran's service treatment records does not reveal a diagnosis or treatment for hearing loss in service.  

Upon entrance into service in April 1972 the Veteran's audiometric findings in puretone thresholds were: 

Hz
500
1000
2000
4000
Right
10
0
5
5
Left
20
5
0
10

Upon separation out of service in September 1972 the Veteran's audiometric findings in puretone thresholds were: 

Hz
500
1000
2000
4000
Right
5
10
5
0
Left
10
5
5
0

During an October 2012 VA examination, the Veteran was diagnosed with bilateral hearing loss.  As such, the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

A review of the Veteran's post service treatment notes do not show complaint or treatment for hearing loss within one year of separation from service.  

The Veteran submitted medical evidence from Dr. C dated December 2015 that addressed left ear hearing loss only.  According to Dr. C, the Veteran had normal hearing upon his enlistment into service, did not receive a hearing evaluation upon service discharge, and separated service with hearing loss that was not subjectively apparent until many years later.  However, the Board finds that Dr. C's opinion is not probative to the matter of service connection because it is based upon the incorrect information that the Veteran did not have a hearing evaluation upon service discharge.  The evidence of record notes that the Veteran had a discharge examination that contains audiometric findings in September 1972.  

In an October 2012 VA examination, the VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of military noise exposure that occurred during his service.  The examiner pointed to the fact that both the Veteran's April 1972 enlistment examination and the September 1972 separation examination document normal hearing bilaterally.  The Board finds this opinion to be inadequate as there was no indication that the examiner took into consideration the Veteran's statements of diminished hearing since the time of his separation from service.    
In an April 2016 addendum opinion, the VA examiner stated that there was no significant threshold shift during the Veteran's active military service.  The examiner went on to state there was no doubt that many individuals develop permanent hearing loss from noise while working in a noise hazardous environment.  However, he is not aware of any body of peer reviewed research that would substantiate the concept of delayed onset hearing loss resulting from earlier exposure to civilian or military noise exposure.  Therefore, in his opinion, it is less likely than not that the Veteran's present bilateral sensorineural hearing loss is related to his noise exposure during his military service.  

Due to the fact that Dr. C's medical opinion for left ear hearing loss is based upon an incorrect fact of the lack of a hearing examination at separation, the Board finds that his opinion is not as probative as the VA examiner's April 2016 addendum opinion.  While the Veteran states that this hearing loss was the result of acoustic trauma in service, he does not have the medical expertise necessary to establish this relationship and there is no medical opinion of record which does so.  For these reasons, the Board finds that the evidence weighs against a finding that hearing loss is related to service or manifested within one year of separation from service, and service connection is therefore denied. 


When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
  
VA's duty to notify was satisfied through a notice letter that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2016).   
The Veteran was provided a VA examination in October 2012 and addendum opinion in April 2016.  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


